101 F.3d 696
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Julia MCMILLON, a/k/a Julia Walker, a/k/a Julia Bivens,Defendant-Appellant.
No. 96-6756.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1996.Decided Nov. 15, 1996.

Julia McMillon, Appellant Pro Se.  John Patrick Rowley, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, ERVIN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying her motion for a reduction in sentence.  We have reviewed the record and find no reversible error.  We therefore affirm the denial of Appellant's motion.   United States v. McMillon, No. CR-92-304 (E.D.Va. Mar. 22, 1996).  Additionally, we deny Appellant's motion for production of a transcript at government expense.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.